DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 08/03/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-7, 9-12, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (EP-677382-A2) (newly cited) in view of Brennan (WO 0046026 A1) (previously cited).
Regarding claim 1, Tate teaches a laminate of aluminum and multilayer biaxially oriented polyester film for the manufacturing of beverage can comprising, successively, an aluminum support M (aluminum can), a layer C (Tate’s layer A), a layer B (Tate’s intermediate layer), and a layer A (Tate’s layer B) (Tate, Abstract, Page 2 Lines 38-47, Page 3 Lines 37-44, Page 4 Lines 13-31, and Table 1). Tate further teaches that the C layer is an amorphous layer (having low/zero crystallinity) comprising a copolyester PET-G wherein diol units of the copolyester PET-G include ethylene glycol (EG) units (Tate, Page 2 Lines 42-47, Page 3 Lines 1-6, Page 6 Line 52 – Page 7 Line 18, Page 7 Line 42 – Page 8 Line 16, and Table 1 – see “Example 3”). Tate further teaches examples of layer C (Tate’s Layer A) that include multiple different glycols (Tate, Page 7 Lines 8-18 and Table 1 – see “Example 2”). Tate further teaches that cyclohexanedimethanol (CHDM) glycol can be used when copolymerizing polyesters (Tate, Page 3 Lines 1-6). Therefore, it would have been obvious that the layer C (Tate’s layer A) can include CHDM units selected from the finite list of viable glycols disclosed by Tate with a predictable and reasonable expectation of success (see MPEP 2143). Tate further teaches that the layer B (Tate’s intermediate layer) comprises at least one copolyester PET-I wherein diol units of the copolyester PET-I include EG units and wherein acid units of the copolyester PET-I include terephthalic acid (TA) units and isophthalic acid (IA) units, wherein the IA units are present in an amount of 12 mol.% (Tate, Page 3 Lines 1-6, Page 6 Lines 37-48, Page 7 Lines 22-23, Page 7 Lines 56-58, and Table 1 – see “Example 3”), which lies within the claimed range of greater than 9 mol.% and therefore satisfies the claimed range, see MPEP 2131.03. Tate further teaches that the A layer (Tate’s B layer) can be the same as the B layer (Tate’s intermediate layer) and comprises a polyester (Tate, Page 3 Line 56 – Page 4 Line 3) or can be different than the B layer and comprise a polyester (Tate, Page 6 Lines 24-33, Page 7 Lines 56-58, and Table 1 – see “Example 3”). Tate further teaches that the A layer incorporates filler particles (silicon dioxide) which have a median diameter d50 of 0.1-3.5 µm (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1), which overlaps the claimed range of between 3.0 µm and 12.0 µm and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Tate does not teach that the concentration of the CHDM units in the layer C is between 18 and 34 mol. %.
Brennan teaches a biaxially oriented polyester film comprising one amorphous heat-sealable layer comprising one copolyester of an aliphatic diol and a cycloaliphatic diol with one or more dicarboxylic acids, and one said substrate layer being an oriented substrate layer comprising a copolyester of terephthalic acid and isophthalic acid with one or more diols selected from aliphatic and cycloaliphatic diols (Brennan, Abstract, Page 5 Lines 1-15, and Claim 1), wherein said film is suitable for the manufacture of beverage cans (Page 4, Lines 13-17). Brennan further teaches wherein the cycloaliphatic diol may be a cyclohexanedimethanol in an amount of about 33 mol. % (Brennan, Page 9 Line 17- Page 10 Line 14), which lies within the claimed range of between 18 and 34 mol. %, and therefore satisfies the claimed range, see MPEP 2131.03. Brennan further teaches wherein the substrate layer preferably comprises a copolyester of isophthalate and terephthalate with ethylene glycol as aliphatic diol (Brennan, Page 6 Line 27 – Page 7 Line 7).
Since both Tate and Brennan teach biaxially oriented polyester films for use in manufacturing beverage cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Brennan to modify Tate and have the concentration of the CHDM units in the layer C be between 18 and 34 mol. %. This would allow for the layer C to be effectively heat sealed to the metal sheet and allow for adequate wetting for it to be adhered (Brennan, Page 9 Lines 1-15). 
Regarding claim 3, modified Tate teaches that the layer A is different from the layer B, wherein the layer A (Tate’s layer B) is a crystallizable layer of polyester resin including about 100% PET (Tate, Page 4 Lines 22-31, Page 6 Lines 24-33, and Table 1), which lies within the claimed range of at least 50% by weight and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 4, modified Tate teaches that the layer B includes fine particles (titanium oxide) different from the filler particles (Tate, Page 7 Lines 22-23, and Table 1 – see “Example 3”).
Regarding claim 5, modified Tate teaches that the fine particles are titanium oxide (Tate, Page 7 Lines 22-23, and Table 1 – see “Example 3”) and the filler particles are silicon dioxide (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1).
Regarding claim 6, modified Tate teaches that the fine particles contain titanium oxide particles (Tate, Page 7 Lines 22-23, and Table 1 – see “Example 3”).
Regarding claim 7, modified Tate teaches that the filer particles are silicon dioxide particles (Tate, Page 3 Lines 45-53, Page 6 Lines 24-33 and Table 1).
Regarding claim 9, modified Tate teaches that a thickness of the C-layer is 3 µm (Tate, Table 1 – see Example 3), which lies within the claimed range of 0.3 µm to 6.0 µm and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 10, modified Tate teaches that a thickness of the C-layer is 3 µm and the overall film thickness except for the aluminum support is 15 µm (Tate, Page 7 Lines 56-58 and Table 1 – see Example 3). This results in a C-layer thickness that is 20% of the overall film thickness except for the aluminum support. Although modified Tate is silent regarding the thickness of the aluminum support, it would have been obvious to one of ordinary skill in the art that the C layer thickness would overlap and thus render obvious the claimed range of 0.5 to 40 % of the overall film thickness, see MPEP 2144.05, I.
Regarding claims 11-12, modified Tate teaches the laminate according to claims 1, 3-7, and 9-10 as discussed above, which has substantially the same layer compositions, thicknesses, and fine/filler particles as stated above for claims 1, 3-7, and 9-10. Therefore, if modified Tate’s laminate was tested in the same manner as recited in claim 11 and the instant specification page 14, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 11 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 15, modified Tate teaches that the polyester layer B further comprises at least one polyester PET (Tate, Page 3 Lines 1-6, Page 3 Line 37- Page 4 Line 3, Page 6 Lines 24-33, and Table 1).
Regarding claim 16, modified Tate teaches that the layer A includes isophthalic acid units and terephthalic acid units (Tate, Page 24-33, and Table 1). Tate further teaches that the layer A is a copolymerized polyester (Tate, Abstract, Page 3 Lines 28-32). Tate further teaches that isophthalic acid can be used when copolymerizing a polyester due to it being inexpensive and having superior properties (Tate, Page 3 Lines 12-23). Therefore, it would have been obvious to one of ordinary skill in the art to try to include isophthalic acid units for the copolymerized polyester of layer A with a reasonable expectation of success, motivated by reducing cost and improving properties. 
Regarding claim 18, modified Tate teaches that the layer C is in direct contact with the aluminum support M and with the at least one polyester layer B (Tate, Page 2 Lines 38-47 and Table 1).
Regarding claim 20, modified Tate teaches that the at least one polyester layer B is crystallizable (Tate, Page 3 Line 37 – Page 4 Line 3).

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Brennan as stated above for claim 1 above, further in view of Hasegawa et al. (US 5384354 A) (previously cited).
Regarding claim 2, modified Tate teaches all of the elements of the claimed invention as stated above for claim 1. Modified Tate does not teach wherein the layer B and/or the layer A comprises: at least one copolyester PBT-I, wherein the diol units of the at least one copolyester PBT-I include Butylene Glycol - BG- units and wherein the acid units of the at least one copolyester PBT-I include Terephthalic Acid -TA- units and Isophthalic Acid -IA-units.
Hasegawa teaches a polyester film for lamination onto a metal sheet (Hasegawa, Abstract, Col. 1 Lines 6-18) comprising a layer formed from polyethylene terephthalate comprising acid units including isophthalic acid, and a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic acid units (Hasegawa, Abstract, Col. 1 Lines 6-18, Col. 2 Lines 44-64, Col. 3 Lines 23-50, and Col. 4 Lines 1-46).
Since both modified Tate and Hasegawa teach polyester films for lamination onto a metal sheet comprising a layer of polyethylene terephthalate comprising acid units including isophthalic acid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Hasegawa to modify modified Tate and have the B layer comprise a copolyester of polybutylene terephthalate wherein the polybutylene terephthalate comprises diol units including butylene glycol and acid units including terephthalic acid and isophthalic acid units. This would allow for a film which shows excellent molding-processability when it is laminated onto a metal sheet that can made into a can by deep drawing, wherein the metal can (e.g. a can for drinks, a can for foods) has excellent heat resistance, impact resistance and flavor-retaining property (Hasegawa, Col. 1 Lines 6-17).
Regarding claim 17, modified Tate teaches the laminate according to claim 2, wherein the layer B further comprises at least one polyester PolyButyleneTerephthalate PBT (Hasegawa, Col. 1 Lines 6-18, Col. 2 Lines 44-64, Col. 3 Lines 23-50, and Col. 4 Lines 1-46).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Brennan as stated above for claim 1 above, further in view of Kosuge et al. (EP 0897794 A1) (previously cited).
Regarding claim 8, modified Tate teaches all of the elements of the claimed invention as stated above for claim 1. Modified Tate does not teach that an intrinsic viscosity (IV) of at least one of the layers C, B, or A is between 0.45 to 0.70 dl/g.
Kosuge teaches a laminate of aluminum and multilayer biaxially oriented polyester film for the manufacturing of beverage cans (Kosuge, Abstract, Par. 0002, 0065) comprising an aluminum support (Kosuge, Abstract, Par. 0001-0002, and 0071-0072 – see “metal plate”). Kosuge further teaches an amorphous layer (first layer) comprising a copolyester PET-G (Kosuge, Abstract, Par. 0011-0015, 0067). Kosuge further teaches that an intrinsic viscosity of first layer is 0.64 dl/g (Kosuge, Par. 0099, 0107, and 0112), which lies within the claimed range of 0.45 to 0.70 dl/g, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Tate and Kosuge are analogous art as they both teach laminates for the manufacturing of beverage cans comprising an aluminum layer and an amorphous layer comprising PET-G, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Kosuge to modify modified Tate and create the layer C (Tate’s A layer) to have an intrinsic viscosity within the claimed range. This would allow for improved drawability, impact resistance, thermal embrittlement resistance, retort resistance, flavor resistance, and taste retention (Tate, Par. 0107 – 0111 and Table 5).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Brennan as stated above for claim 1 above, further in view of Yabe et al. (US 4362775 A) (newly cited).
Regarding claim 19, modified Tate teaches all of the aspects of the claimed invention as stated above for claim 1. Modified Tate does not teach that the layer C contains the at least one copolyester PET-G in an amount of between 60% and 90% by weight, and contains PET in an amount of between 40% and 10% by weight, and that the layer B contains the at least one copolyester PET-I in an amount of between 80% and 100% by weight, and contains PET in an amount of between 0% and 20% by weight.
Yabe teaches a polyester film (Adhesive layer) bonded to an aluminum sheet for manufacturing cans (Yabe, Abstract and Col. 7 Lines 36-49). Yabe further teaches that the adhesive layer comprises a higher melting point polyester in an amount of 5 to 80 wt.% and 20 to 95 wt.% of a lower melting point polyester (Yabe, Abstract and Col. 2 Lines 22-36). Yabe further teaches that the polyesters can be PET and copolymerized PET, such as PET copolymerized with isophthalic acid (PET-I) or PET copolymerized cyclohexanedimethanol (PET-G) (Yabe, Col. 2 Line 40 – Col. 3 Line 49). Yabe further teaches that PET has the highest melting point of 255°C and that further copolymerization lowers the melting point (Yabe, Table 1). Therefore, Yabe teaches including the higher melting point PET in an amount of 5 to 80 wt.% with a lower melting point copolymerized polyester such as PET-I and PET-G. Yabe’s content range overlaps the claimed range of between 40% and 10% by weight PET for layer C and between 0% and 20% by weight PET for layer B, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Tate and Yabe are analogous art as they both teach polyester films bonded to an aluminum sheet for manufacturing cans, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Yabe and add PET in the amount of Yabe to the layers C and B of modified Tate. This would result in a PET-G amount in the layer C of 20-95% by weight and a PET-I amount in the layer B of 20-95% by weight, which overlaps the claimed ranges of between 60% and 90% and between 80% and 100% respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Further this would allow for improved adhesion between the aluminum support and the polyester layers (Yabe, Abstract and Col. 2 Lines 22-36).

Response to Arguments
Applicant’s remarks and amendments filed 10/29/2021 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action.
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Kosuge in view of Brennan, Kimura, and Hasegawa does not teach the invention as stated in the instant claim 1. This is found persuasive.
A new grounds or rejection has been made. The new grounds of rejection no longer relies upon Kosuge as the primary reference but instead now relies upon newly cited Tate as the primary reference as stated above. While Kosuge is still used in the grounds of rejection above, Kosuge is not relied upon as a primary reference and is instead only used to teach the specific intrinsic viscosity for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782